Citation Nr: 0120992	
Decision Date: 08/16/01    Archive Date: 08/17/01

DOCKET NO.  98-13 639A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a compensable disability rating for bilateral 
hearing loss.


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from October 1960 to August 1997.  
This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied entitlement to service connection for 
right ear hearing loss and granted service connection for 
left ear hearing loss and tinnitus, both rated as non-
compensable.  The veteran submitted a notice of disagreement 
with the ratings assigned for the left ear hearing loss and 
tinnitus.

In a June 1998 rating decision the RO increased the rating 
for tinnitus from zero to 10 percent, which is the maximum 
schedular rating available for that disorder.  38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (2000).  The RO also issued a 
statement of the case pertaining to the rating assigned for 
left ear hearing loss.  In his September 1998 substantive 
appeal the veteran perfected his appeal of the rating 
assigned for the left ear hearing loss, but made no reference 
to the rating assigned for tinnitus.  The Board finds, 
therefore, that the issue of entitlement to a higher rating 
for tinnitus is no longer in contention.  38 C.F.R. § 7105(c) 
(West 1991); Roy v. Brown, 5 Vet. App. 554 (1993), 38 C.F.R. 
§ 20.200 (2000).

This case was previously before the Board in November 1999, 
at which time the Board remanded the case to the RO for 
consideration of relevant evidence that the veteran had 
submitted directly to the Board.  While the claim was pending 
at the RO, in a September 2000 rating decision the RO granted 
service connection for right ear hearing loss effective 
September 1, 1997, and continued the non-compensable rating 
for bilateral hearing loss.  The issue now before the Board 
is, therefore, whether the veteran is entitled to a higher 
rating for bilateral hearing loss.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, obtained all relevant evidence 
designated by the veteran, and provided him multiple VA 
audiometric examinations in order to assist him in 
substantiating his claim for VA compensation benefits.

2.  The average puretone threshold in the left ear is 
29 decibels, with speech discrimination ability of 
92 percent, and the average puretone threshold in the right 
ear is 33 decibels, with speech discrimination ability of 
92 percent.



CONCLUSION OF LAW

The criteria for a compensable disability rating for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 and Supp. 2001); 38 C.F.R. §§ 4.1, 4.85, 
Diagnostic Code 6100 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The statute pertaining to VA's duty to assist the veteran in 
developing the evidence in support of his claim was recently 
revised.  In accordance with the revised statute, VA has a 
duty to notify the veteran of the evidence needed to 
substantiate his claim.  VA also has a duty to assist the 
veteran in obtaining such evidence, including obtaining 
private records, if a reasonable possibility exists that such 
assistance would aid in substantiating the claim.  

In the case of a claim for compensation benefits, the duty to 
assist also includes obtaining the veteran's service medical 
records and other records pertaining to service; records of 
relevant treatment at VA facilities, or provided at the 
expense of VA; and any other relevant records held by any 
Federal department or agency identified by the veteran.  If 
VA is unable to obtain records identified by the veteran, VA 
must notify him of the identity of the records that were not 
obtained, explain the efforts to obtain the records, and 
describe any further action to be taken to obtain the 
records.  Also in the case of a claim for disability 
compensation, the duty to assist includes providing a medical 
examination or obtaining a medical opinion if such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. §§ 5103 and 5103A (West Supp. 2001).

In the July 1998 statement of the case and the June 2000 
supplemental statement of the case the RO informed the 
veteran of the requirements for entitlement to a compensable 
disability rating for hearing loss.  The veteran had the 
opportunity to submit evidence and arguments in response to 
those documents, and did so.  The RO provided him VA 
audiometric examinations in February 1998 and January 2000, 
and in support of his claim he submitted the report of a 
private audiometric examination conducted in November 1998.  
He has not indicated the existence of any other evidence that 
is relevant to his claim.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
the veteran's claim and that VA has fulfilled its obligation 
to assist him in the development of the relevant evidence.

Subsequent to the assignment of the non-compensable rating in 
March 1998, the regulations pertaining to the evaluation of 
hearing loss were revised effective June 10, 1999.  Schedule 
for Rating Disabilities; Diseases of the Ear and Other Sense 
Organs, 64 Fed. Reg. 25,202 (1999) (codified at 38 C.F.R. 
§ 4.85-4.87).  Because the veteran's appeal was filed prior 
to the change in the regulations, he is entitled to the 
application of the version more favorable to him.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The RO included the 
revised rating criteria in the June 2000 supplemental 
statement of the case, and considered the revised criteria in 
continuing the non-compensable rating.  The Board finds, 
however, that in comparing the rating criteria for evaluating 
hearing loss in the old and revised regulations as those 
regulations pertain to the veteran's hearing loss, no 
material change in the applicable rating criteria is shown.  
The Board finds, therefore, that it can consider the original 
and revised regulations in evaluating the bilateral hearing 
loss without prejudice to the veteran.  Bernard v Brown, 4 
Vet. App. 384 (1993).

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The veteran has appealed the disability rating initially 
assigned with the grant of service connection in March 1998.  
Because he has appealed the initial rating, the Board must 
consider the applicability of staged ratings covering the 
time period in which his claim and appeal have been pending.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Evaluations of bilateral defective hearing range from non-
compensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level measured by puretone audiometry tests in the 
frequencies of 1000, 2000, 3000, and 4000 cycles per second 
(Hertz).  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the schedule establishes 
11 auditory hearing acuity levels designated from level I for 
essentially normal hearing acuity through level XI for 
profound deafness.  38 C.F.R. §§ 4.85, Diagnostic Code 6100.  
Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing.  See 
Lendenman v. Principi, 3 Vet. App. 345 (1992).

In conjunction with the veteran's March 1997 examination on 
separation from service, audiometric testing revealed 
puretone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
0
5
40
40
LEFT
5
20
50
60

The average puretone threshold in the right ear was 
21 decibels and the average puretone threshold in the left 
ear was 34 decibels.  Speech recognition testing, if it was 
conducted, was not recorded.

The VA audiometric examination in February 1998 revealed 
puretone thresholds, in decibels, as follows:





HERTZ



1000
2000
3000
4000
RIGHT
5
0
10
15
LEFT
0
10
45
60

The average puretone threshold in the right ear was eight 
decibels and the average puretone threshold in the left ear 
was 29 decibels.  Speech audiometry revealed speech 
recognition ability of 100 percent in the right ear and 
98 percent in the left ear.

The private audiometric examination in November 1998 provided 
these results:



HERTZ



1000
2000
3000
4000
RIGHT
0
5
50
45
LEFT
0
10
55
65

The average puretone threshold in the right ear was 
25 decibels and the average puretone threshold in the left 
ear was 33 decibels.  Speech audiometry revealed speech 
recognition ability of 92 percent in each ear.

The RO provided the veteran an additional VA audiometric 
examination in January 2000, which produced the following 
results:



HERTZ



1000
2000
3000
4000
RIGHT
10
5
55
45
LEFT
5
5
45
50

The average puretone threshold in the right ear was 
29 decibels and the average puretone threshold in the left 
ear was 26 decibels.  Speech audiometry revealed speech 
recognition ability of 98 percent in the right ear and 
94 percent in the left ear.

A zero percent rating is assigned for bilateral defective 
hearing where the puretone threshold average in one ear is 
29 decibels, with speech recognition ability of 92 percent 
correct (level I) and, in the other ear, the puretone 
threshold average is 33 decibels, with speech recognition 
ability of 92 percent correct (level I).  38 C.F.R. § 4.85, 
Tables VI and VII, Diagnostic Code 6100.  Although the 
veteran contends that a compensable rating is applicable 
because his hearing loss meets the requirements in 38 C.F.R. 
§ 3.385, that regulation pertains to establishing service 
connection for hearing loss and not the rating to be assigned 
for the disorder.  Service connection for hearing loss in 
both ears has been granted and is no longer at issue.  

In determining the appropriate rating for hearing loss, the 
rating criteria contained in 38 C.F.R. § 4.85 apply.  By 
applying those criteria the Board finds that the criteria for 
a compensable rating have not been met since the initiation 
of the veteran's claim.  Fenderson, 12 Vet. App. at 119.  The 
Board has determined, therefore, that the preponderance of 
the evidence is against the appeal to establish entitlement 
to a compensable disability rating for bilateral hearing 
loss.


ORDER

The appeal to establish entitlement to a compensable 
disability rating for bilateral hearing loss is denied.




		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

